        Case 1:18-cv-05014-JPB Document 74 Filed 12/22/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


RICARDO WILSON,

              Plaintiff,
                                                       Case Number:
v.                                                     1:18-CV-05014-JPB

ROBERT (R. KELLY) KELLY, RCA, and
SONY MUSIC ENTERTAINMENT, INC.

              Defendants.


     DEFENDANT SONY MUSIC ENTERTAINMENT’S RESPONSE TO
        PLAINTIFF’S MOTION FOR JUDGMENT OF DEFAULT

      Defendant Sony Music Entertainment (“Sony”), appearing specially, submits

this Response to Plaintiff’s Motion for Judgment of Default (the “Motion for

Default”) [Dkt. 71, 71-1, 2], and states as follows:

      As set forth in the Memorandum of Law in support of Plaintiff’s Motion for

Default, Plaintiff is seeking a default judgment against Defendant Robert (R. Kelly)

Kelly (“Kelly”) for failing to respond to the Complaint which was purportedly

served by personal service upon Defendant Kelly at the Metropolitan Correctional

Center in Chicago, Illinois on September 29, 2020. [Dkt. 71-1, p.2-3]. While default

judgment against Defendant Kelly appears to be the only relief that Plaintiff is

seeking from the Court, Plaintiff references Defendant Sony on several occasions
        Case 1:18-cv-05014-JPB Document 74 Filed 12/22/20 Page 2 of 4




throughout his moving papers and his supporting Declaration. [Dkt. 71-1 at p.9, 10,

12-13; Dkt. 71-2, p.10]. Defendant Sony disputes each and every allegation made

against it by Plaintiff in his Motion for Default and further disputes that the instant

Motion for Default is in any way related to Defendant Sony. The Court should not

consider any of the baseless allegations that Plaintiff makes pertaining to Defendant

Sony which are not in any way related to Plaintiff’s Motion for Default.


      This 22nd day of December, 2020.

                                        Respectfully submitted,

                                        /s/ Jordan Fishman
                                        Hayden Pace
                                        Georgia Bar No. 558595
                                        Jordan Fishman
STOKES WAGNER, ALC                      Georgia Bar No. 180796
One Atlantic Center, Suite 2615
1201 W. Peachtree Street                Counsel for Defendant Sony Music
Atlanta, GA 30309                       Entertainment
404.766.0076 (tel)
hpace@stokeswagner.com
jfishman@stokeswagner.com
        Case 1:18-cv-05014-JPB Document 74 Filed 12/22/20 Page 3 of 4




                      CERTIFICATE OF COMPLIANCE

      The undersigned counsel hereby certifies that this document complies with

the type-volume limitations set forth in Rule 5.1 of the Local Rules of the Northern

District of Georgia, and has been typed in Times New Roman 14 point.



                                             s/ Jordan Fishman
                                             ______________________________
                                             Jordan Fishman
        Case 1:18-cv-05014-JPB Document 74 Filed 12/22/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of Defendant Sony Music Entertainment’s

Response to Plaintiff’s Motion for Judgment of Default was electronically filed with

the Court’s CM/ECF system and a copy of same was sent to Pro Se Plaintiff of

record below via U.S. Mail, postage prepaid to the address below:

      Ricardo Wilson, pro se
      478 S. Atlanta Street
      Roswell, Georgia 30075

      Dated: December 22, 2020
                                             s/ Jordan Fishman
                                             ______________________________
                                             Jordan Fishman
